Undercofler, Chief Justice.
Gary Randall Stringer appeals from the order of the Douglas Superior Court holding him in contempt for refusing to pay the medical expenses of his children under a temporary decree ordering him to maintain the existing health insurance coverage on his wife and children. It was stipulated that the wife had incurred medical bills on behalf of their children for $260.35 and that the health insurance was in effect. There is no evidence in the record whether these particular costs were or were not covered by this insurance.
In Jones v. Jones, 244 Ga. 759 (262 SE2d 71) (1979), we held that the intent of the decree ordering the husband to maintain health insurance to “cover” medical expenses was to make the husband liable for all medical expenses whether or not they were covered by the policy. The trial court here found a similar intent under this temporary decree. We affirm. Compare Roberts v. Roberts, 229 Ga. 689 (194 SE2d 100) (1972).

Judgment affirmed.


All the Justices concur.

Bernadette M. Smith, for appellee.